DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As to claim 2, line 5, replace “(n is an integer equal to or greater than 1)” with “, n is an integer equal to or greater than 1,”.  

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Song et al., US 2012/0293363) teaches a pulse train signal determination device and/or a method, comprising: one or more circuits to extract an input time-series pulse train; convert an arrangement of the time-series pulse train into numerical values on the basis of the extracted candidate cycle (Song, Figs. 1 and 3, paragraphs [0038]-[0040]); and executes PRI conversion using a value of the 
The prior art made of record fails to at least teach extracting a candidate cycle that is a cycle determination target from an input time-series pulse train; and outputting a constant that adjusts a random noise threshold value of pulse repetition interval (PRI) conversion in response to an index indicating a degree of concentration of calculated numerical values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klein, US 4,400,692, Fig. 1, abstract
Wicks et al., US 3,714,654, Fig. 1, abstract
Kawashima et al., US 4,209,775, column 1, lines 42-55
Kohtani, RE. 29,776, Fig. 1, abstract
Szajnowski et al., US 2008/0192864, paragraphs [004], [0033], and [0034]
Giussani et al., US 2018/0120380, paragraph [0007]


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632